Citation Nr: 1227121	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 1989 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran subsequently moved and the RO in Manila has assumed jurisdiction. 

The issue of entitlement to service connection for sleep apnea to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's diabetes mellitus is managed by oral medication and restricted diet and activities there is no evidence that he is taking insulin or of episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.119, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter in February 2008 that addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in February 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and private treatment records.  The Veteran has been examined.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected diabetes since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

The Veteran is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913 diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In order for the Veteran to warrant an increased rating in excess of 20 percent the Veteran's diabetes mellitus must be manifested by the need of insulin, restricted diet, and regulation of activities in order to warrant a higher rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with  respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Evidence

The Veteran was examined in March 2008.  It was noted that he did not have a history of ketoacidosis or any problems with hypoglycemia.  He reported having weight loss the first year after service.  He takes Metaformin twice a day.  He reported having erectile dysfunction and no help with Levitra.  He stated that he could have a partial erection but was unable to achieve penetration and that he could not achieve and maintain an erection.  Examination showed him to be well developed, well nourished and in no acute distress.  Examination of the eyes and skin was normal.  Examination of the penis was normal.  Sensory function was normal.  Diabetes and erectile dysfunction were diagnosed.  The examiner stated that there were no findings of secondary complications and the diabetes did not cause any restriction of activities.  

The Board has also considered private records dated from 1998 to 2006, and VA treatment records dated in 2010.  None show that the Veteran was taking insulin for his diabetes.  


Discussion

The Board finds that the Veteran's diabetes mellitus does not warrant an increased rating since there is no evidence that his diabetes mellitus requires insulin or that there is a restriction of activities.  Thus, the Board finds that the Veteran's diabetes mellitus does not warrant an increased rating in excess of 20 percent.  In order to warrant an increased rating the Veteran's diabetes mellitus must be managed by insulin, a restricted diet, and restriction of activities; however, although he stated that he was taking Insulin, his claims file reveals that there is no evidence that he was taking insulin.  Rather he is taking Metaformin, and Glyburide.  And the VA examiner stated that there was no restriction of activities.  Thus, the Board finds that the Veteran does not warrant an increased rating of 40 percent.  The Board also notes that though the Veteran has never been hospitalized and therefore, he does not meet the criteria for a rating in excess of 20 percent.  

Additionally the Board would point out that while he has been diagnosed with erectile dysfunction secondary to his diabetes mellitus, in order to warrant a compensable evaluation, the evidence must show penile deformity.  (See, DC 7521).  A VA examiner in March 2008 and in January 2012 stated that the Veteran's penis was normal.  Thus the disorder is incorporated into the current rating for diabetes mellitus and a separate compensable rating is not warranted.  .  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's diabetes mellitus is contemplated by the rating criteria.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  In the recent decision of Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held, inter alia, that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Here the Veteran has not claimed to be unemployable due to his diabetes.  Thus consideration of claim for a TDIU is not warranted.  

In sum, the Board finds that the Veteran does not warrant an increased rating in excess of 20 percent since there is no evidence that the Veteran's activities have been regulated because of his diabetes mellitus.  Thus, an increased rating in excess of 20 percent is not warranted.  


ORDER

An increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  He is claiming service connection for sleep apnea to include as secondary to service connected diabetes mellitus.  

The Veteran's claims file includes diagnoses of sleep apnea.  In December 2009, a VA examiner reviewed the Veteran's records, and examined the Veteran.  The examiner opined that the Veteran is known to have severe snoring since 1989 but this does not necessarily mean he has had sleep apnea also during his service.  It was noted that a confirmative diagnosis of sleep apnea was not made until 2002.  It was stated that therefore the Veteran's sleep apnea is less likely as not service related.  The examiner went on to state that the diabetes took place in 1996 after elevated blood sugar was noted and sleep apnea occurred in 2002 after noting severe snoring.  He reported that the current diagnosis is not service related because medically it is impossible to relate the two conditions.  He stated that although the Veteran had snoring since 1989, it doesn't always mean that he has sleep apnea also during that period.  The examiner reported that the diagnosis of diabetes was made in 1996 but there has been no medical relationship of sleep apnea and diabetes.  It was concluded that therefore the sleep apnea is less likely as not related to his service connected diabetes.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here the VA examiner did not address whether the Veteran's sleep apnea is aggravated by his service connected diabetes mellitus.  Thus a remand for an addendum opinion is necessary.  

According, the claim is remanded for the following development:

1.  Refer the file to the December 2009 VA examiner for an addendum opinion.  The examiner should review the claims file offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is aggravated by his service connected diabetes.  Complete rationale must be provided. 

If the December 2009 examiner is not available, refer the file to another VA physician for the requested opinion. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


